NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                    ________________

                                       No. 15-3213
                                    ________________


                                RICHARD C. HVIZDAK,
                                       Appellant

                                             v.

            CITIZENS BANK OF PENNSYLVANIA; RBS CITIZENS NA;
    RBS CITIZENS FINANCIAL GROUP INC; ROYAL BANK OF SCOTLAND PLC;
    SENIOR V.P. KAREN D. BUDNIAK; RICHARD J. BOUDREAU & ASSOCIATES
    LLC; UNIVERSAL FIDELITY LP; MERCANTILE ADJUSTMENT BUREAU LLC

                                    ________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                            (Civil Action No. 2-14-cv-00406)
                       District Court Judge: Maurice B. Cohill, Jr.
                                   ________________

                     Argued Pursuant to Third Circuit L.A.R. 34.1(a)
                                on September 25, 2018

              Before: McKEE, RESTREPO, and FUENTES, Circuit Judges

                             (Opinion filed: January 30, 2019)
                                   ________________

                                        OPINION*
                                    ________________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Richard C. Hvizdak
110 South Main Street
Pittsburgh, PA 15220

              Pro Se Appellant

Richard H. Frankel
Andrew J. Gree, Student Counsel
Kaitlin O’Donnell, Student Counsel (Argued)
Drexel University
Thomas R. Kline School of Law
3320 Market Street
Philadelphia, PA 19104

              Counsel for Court Appointed Amicus Appellant

Jamie S. Dycus (Argued)
Fraser L. Hunter, Jr.
David S. Lesser
WilmerHale
7 World Trade Center
New York, NY 10007

              Counsel for Appellees



McKEE, Circuit Judge

       Richard Hvizdak claims that the District Court erred in granting Citizens Bank’s

12(b)(6) motion and dismissing his complaint with prejudice. We disagree and will

affirm essentially for the reasons stated by the District Court.1

       Because we fully rely on the District Court’s thoughtful opinion, we need only

briefly address the challenge to the District Court’s jurisdiction that Hvizdak has made on



1
 The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
28 U.S.C. § 1291 and 18 U.S.C. § 3742.
                                              2
appeal. Hvizdak argues that the District Court lacked jurisdiction to decide his claims

because it ruled that he lacked prudential standing as a third party, and that the court

should therefore have dismissed his suit without prejudice.

       This case is peculiar for that reason. Hvizdak, who has alleged a violation of a

federal statute, now seeks to have us rule that the suit he brought is beyond the reach of

the federal tribunal. He misunderstands our case law on prudential standing and seeks to

turn prudential standing into a weapon of last resort for litigants. The limitations on

third-party standing “are not constitutionally mandated, but rather stem from a salutary

‘rule of self-restraint’ designed to minimize unwarranted intervention into controversies

where the applicable constitutional questions are ill-defined and speculative.”2 We have

held that the District Court may, at its discretion, review a plaintiff’s claims on the merits

despite a party having third-party prudential standing.3

       Hvizdak alleged an “injury in fact,” a “causal connection between the injury and

the conduct complained of,”4 and that a favorable decision by the District Court could

have redressed that injury. “At the pleading stage, general factual allegations of injury

resulting from the defendant’s conduct may suffice.”5 Accordingly, Hvizdak satisfied the



2
  Craig v. Boren, 429 U.S. 190, 193 (1976) (citing Barrows v. Jackson, 346 U.S. 249,
255, 257 (1953)).
3
  See Pa. Psychiatric Soc. v. Green Spring Health Servs., Inc., 280 F.3d 278 (3d Cir.
2002); The Pitt News v. Fisher, 215 F.3d 354 (3d Cir. 2000) (holding that Pitt News, as a
third-party, had standing to challenge a Pennsylvania statute that penalized businesses
that advertised alcoholic beverages in publications made by, or on behalf of, an
educational institution).
4
  Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).
5
  Id. at 561
                                              3
requirements necessary for an injury in fact and therefore the District Court had Article

III jurisdiction.

       Federal courts “lack the authority to abstain from the exercise of jurisdiction that

has been conferred” or to “define[] the scope of federal jurisdiction within the

constitutionally permissible bounds.”6 Here, because Hvizdak’s complaint alleged the

three elements required for Article III jurisdiction over his claims, the District Court

properly exercised the authority granted by Article III. However, as the District Court

explained, Article III standing does not mean that a petitioner has successfully laid out a

claim that will defeat a 12(b)(6) motion. Hvizdak’s allegations, while satisfying standing

requirements, fail to state a claim on which relief can be granted.

       For the foregoing reasons, we will affirm the judgment of the District Court.




6
  New Orleans Public Serv. Inc. v. Council of New Orleans, 491 U.S. 350, 358–59 (1989)
(citing Kline v. Burke Constr. Co., 260 U.S. 226, 234 (1922)).
                                              4